03/22/2021
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   No. DA 21-0037                                   Case Number: DA 21-0037




IN THE MATTER OF:

A.D.,

        A Youth in Need of Care.


                                      ORDER

        Upon consideration of Appellant Mother’s motion for an extension of time,

affidavit in support, and good cause appearing therefore,

        IT IS HEREBY ORDERED that Appellant Mother is granted an extension

of time to and including April 28, 2021, within which to prepare, file, and serve her

Opening Brief on appeal. No further extensions will be granted.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 22 2021